DETAILED ACTION
The action is responsive to the following communications: the Application filed March 19, 2021 and the information disclosure statement (IDS) filed March 19, 2021. This application is a CON of 16/454,461 filed 06/27/2019.
Claims 1-20 are pending. Claims 1, 9 and 17 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-20 of US Patent No. 10,957,393. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 10,957,393
Comment
Claim 1. A memory, comprising: an array of memory cells; and control logic for access of the array of memory cells; wherein the control logic is configured to cause the memory to: 
perform a first sense operation having an initial phase and a plurality of sensing phases on a first grouping of memory cells of the array of memory cells; 
in response to receiving a command to perform a second sense operation on a second grouping of memory cells of the array of memory cells while performing a present sensing phase of the plurality of sensing phases, pausing the first sense operation upon completion of the present sensing phase; 
perform an initial phase of the second sense operation after pausing the first sense operation; and 


in response to completion of the initial phase of the second sense operation, resume the first sense operation at a next subsequent sensing phase of the plurality of sensing phases and continue to a sensing phase of the second sense operation to perform the next subsequent sensing phase of the first sense operation and the sensing phase of the second sense operation concurrently.












Claim 1. A method of operating a memory, comprising:


performing a first access operation having a plurality of phases on a first grouping of memory cells;
receiving a command to perform a second access operation having a plurality of phases on a second grouping of memory cells while performing a particular phase of
the plurality of phases of the first access operation;
pausing the first access operation in response to completion of the particular phase of the plurality of phases of the first access operation;
performing an initial phase of the plurality of phases of the second access operation on the second grouping of memory cells while the first access operation is paused;
and
in response to completion of the initial phase of the plurality of phases of the second access operation, resuming the first access operation at a next subsequent phase of the plurality of phases of the first access
operation and continuing to a next subsequent phase of the plurality of phases of the second access operation to perform the next subsequent phase of the plurality of phases of the first access operation and the next subsequent
phase of the plurality of phases of the second access operation concurrently.
Claim7. The method of claim 1, wherein performing the first
access operation on the first grouping of memory cells and 
performing the second access operation on the second grouping of memory cells comprises performing a first sense operation on the first grouping of memory cells and performing a second sense operation on the second grouping of memory cells.
Note footnote1


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chin et al. (US 2019/0348129) in view of Baraskar et al. (US 2020/0211663).
Regarding independent claim 17, Chin et al. teach a memory, comprising: 
an array of memory cells having a plurality of groupings of memory cells (see e.g., FIG. 9: Plane A-B, Block X-Y and SB0-1); and 
control logic (FIG. 9: 580 and accompanying disclosure) for access of each grouping of memory cells of the plurality of groupings of memory cells; 
wherein the control logic is configured to cause the memory to: 
perform a multi-phase access operations (e.g., para. 0081: … implement each phase of a multi-phase programming process), of a plurality of multi-phase access operations, on each grouping of memory cells of the plurality of groupings of memory cells (see FIG. 9 and accompanying disclosure); 
for each multi-phase access operation of the plurality of multi-phase operations being performed on any one grouping of memory cells of the plurality of groupings of memory cells, perform a phase other than the initial phase of that multi-phase access operation concurrently with a phase other than the initial phase of any multi-phase access operation of the plurality of multi- phase operations being performed on any other grouping of memory cells of the plurality of groupings of memory cells (e.g., para 0134: … Each NAND string includes multiple non-volatile memory cells. Each of the blocks includes multiple sub-blocks of memory cells … including … simultaneously programming memory cells connected to different word lines that are in different sub-blocks of different blocks in different planes using different starting programming voltages for the different word lines …).
Chin et al. do not explicitly disclose for each multi-phase access operation of the plurality of multi-phase operations, perform an initial phase of that multi-phase access operation on only one grouping of memory cells of the plurality of groupings of memory cells at a time.
Baraskar et al. teach the discrepancies in e.g., FIG. 11B, 1110, identify a first subset of the set of memory cells. i.e., performing identification phase, other than programming phase, Chin teaches, to first subset of memory cells (claimed only one group). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Baraskar et al. to the teaching of Chin et al. such that a memory, as taught by Chin et al., utilizes performing an initial phase to one group of memory, as taught by Baraskar et al., for the purpose of setting an initial configuration to its own setting.
Regarding claim 19, Chin et al. and Baraskar et al., as combined, teach the limitations of claim 17.
Chin et al. further teach wherein the control logic is configured to cause the memory to access any grouping of memory cells of the plurality of groupings of memory cells independently of access of any other grouping of memory cells of the plurality of groupings of memory cells, and wherein the control logic is further configured to cause the memory to access each grouping of memory cells of the plurality of groupings of memory cells concurrently with any other grouping of memory cells of the plurality of groupings of memory cells. (see FIG. 9 and accompanying disclosure, e.g., para 0134)

Allowable Subject Matter
Claims 1-16 are rejected but would be allowable if overcoming nonstatutory double patenting as indicated above.
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1, 9 and 17, claims of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.